Clearly, the federal court's decision determined only appellant's claims on the ERISA cause of action, and the federal court refused to exercise jurisdiction over three pendent state causes of action.
In affirming the trial court's dismissal of appellant's whistleblower claim, the majority relied on Hicks v. De La Cruz
(1977), 52 Ohio St.2d 71, 74-75, 6 O.O.3d 274, 276-277,369 N.E.2d 776, 777-778, concluding that the federal court's *Page 202 
dismissal of the ERISA claim necessarily included the whistleblower claim and that collateral estoppel applies to such claim.
If the majority is correct in affirming the trial court's decision on the whistleblower claim, would not the same logic be applicable to the other pendent claims? I believe the trial court and the majority of this court are in error in applying the doctrine of collateral estoppel to any of appellant's state claims.
In considering the trial court's summary judgment in favor of Roadway on the issue of implied contract and promissory estoppel, the majority finds that the oral assurance admittedly made to the employee "was made once by an individual who was not his immediate supervisor." Nevertheless, it appears that the promise was made by a superior employee, who participated in the company's hire or fire decisions. The employee relied upon such promises and, his fears being allayed, he thereby had no reason to seek other employment opportunities. Again, I would find that the trial court and the majority were in error.
On the issue of implied contract, the majority relies upon the corporate Code's general disclaimer to support the trial court's granting of summary judgment for the employer. The majority points out that a handbook, in this case the corporate Code, is simply a unilateral statement of rules and policies that create no obligations or rights.
Appellant raises an interesting argument on this issue. The Code specifically provides that neither the Code nor other company manuals or publications create contractual obligations; therefore, Roadway disclaims its own employment-at-will disclaimer. Accordingly, appellant contends he was simply hired as an at-will employee and the disclaimer in the application for employment or in any other publication could not defeat his claim based upon the theory of promissory estoppel or on an implied contract of continued employment.
There being a multitude of genuine issues of fact in the matter, summary judgment was improperly awarded to appellees, the trial court should be reversed, and the cause remanded for trial. *Page 203